Case 1:19-cv-00007-CBA-VMS Document 154 Filed 08/28/20 Page 1 of 2 PageID #: 8623

                                                                                                                                              Mayer Brown LLP
                                                                                                                                   1221 Avenue of the Americas
                                                                                                                                     New York, NY 10020-1001
                                                                                                                                       United States of America

                                                                                                                                            T: +1 212 506 2500
                                                                                                                                                mayerbrown.com


                                                                                                                                           Mark G. Hanchet
                                                                                                                                             T: (212) 506 2695:
                                                                                                                                      MHanchet@mayerbrown.com




  August 28, 2020

  VIA ECF

  Honorable Carol Bagley Amon
  United States District Judge
  United States District Court, Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:     Bartlett, et al. v. Société Générale de Banque au Liban
          S.A.L., et al., 19 Civ. 007 (CBA) (VMS)

  Dear Judge Amon:

         We write on behalf of all parties pursuant to the Court’s August 24, 2020 Order to advise
  the Court that the following counsel will present oral argument on Monday, August 31, 2020:

               1. Moving Defendants’1 Joint Motion to Dismiss (ECF No. 139)
                           a. For Plaintiffs: Gary M. Osen, Osen LLC
                           b. For Moving Defendants: Mark G. Hanchet, Mayer Brown LLP
               2. SGBL’s Motion to Dismiss (ECF No. 136)
                           a. For Plaintiffs: Gary M. Osen, Osen LLC
                           b. For SGBL: Michael J. Sullivan, Ashcroft Law Firm, LLC
               3. Jammal Trust Bank SAL’s (“JTB”) Motion to Dismiss (ECF No. 134)
                           a. For Plaintiffs: Gary M. Osen, Osen LLC
                           b. For JTB: Mark W. DeLaquil, Baker Hostetler LLP


  1
   The Moving Defendants are (1) Société Générale de Banque au Liban S.A.L. (“SGBL”), (2) Fransabank S.A.L.,
  (3) MEAB Bank s.a.l., (4) BLOM Bank S.A.L., (5) Byblos Bank S.A.L., (6) Bank Audi S.A.L., (7) Bank of Beirut
  S.A.L., (8) Lebanon & Gulf Bank S.A.L., (9) Banque Libano Française S.A.L., (10) Bank of Beirut and the Arab
  Countries S.A.L., and (11) Fenicia Bank SAL.
             Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
              Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                            and Tauil & Chequer Advogados (a Brazilian partnership).
 Case 1:19-cv-00007-CBA-VMS Document 154 Filed 08/28/20 Page 2 of 2 PageID #: 8624
Mayer Brown LLP


    Honorable Carol Bagley Amon
    August 28, 2020
    Page 2

          We further advise the Court that the following counsel will appear and be available to
   answer any questions the Court may have that are specific to the financial institutions that they
   represent:

                Financial Institution                                   Counsel

    Banque Libano Française S.A.L.                   Mark G. Hanchet, Mayer Brown LLP

    Bank Audi S.A.L.                                 Andrew J. Pincus, Mayer Brown LLP

    Byblos Bank S.A.L., Bank of Beirut and the       Jonathan D. Siegfried, DLA Piper LLP (US)
    Arab Countries S.A.L., and Lebanon & Gulf
    Bank S.A.L.

    BLOM Bank SAL and Fransabank S.A.L.              Linda C. Goldstein, Dechert LLP

    MEAB Bank s.a.l. and Fenicia Bank SAL            Mitchell R. Berger, Squire Patton Boggs (US)
                                                     LLP

    Bank of Beirut S.A.L.                            Brian H. Polovoy, Shearman & Sterling LLP

    SGBL                                             Michael J. Sullivan, Ashcroft Law Firm, LLC

    JTB                                              Mark W. DeLaquil, Baker Hostetler LLP




                                         Respectfully submitted,

                                         /s/ Mark G. Hanchet

                                         Mark G. Hanchet



   Cc: Counsel of Record (via ECF)
